             Case 20-32679 Document 316 Filed in TXSB on 09/23/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  09/28/2020
                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    HORNBECK OFFSHORE SERVICES, INC., et al.,1                        )   Case No. 20-32679 (DRJ)
                                                                      )
                             Reorganized Debtors.                     )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No. __311 and 313

               ORDER (A) DISMISSING THE CHAPTER 11 CASE OF
        HOS WELLMAX SERVICES, LLC, AND (B) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned reorganized debtors and debtors

in possession (collectively, the “Reorganized Debtors”) for entry of an order (this “Order”) (a)

dismissing the chapter 11 case of HOS WELLMAX Services, LLC (“WELLMAX”), individually

captioned as 20-32016 (DRJ), and (b) granting related relief, all as more fully set forth in the

Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Reorganized Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Reorganized Debtors’



1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
      provided herein. A complete list may be obtained on the website of the Debtors’ proposed claims and noticing
      agent at http://cases.stretto.com/hornbeck. The location of the Debtors’ service address is: 8 Greenway Plaza,
      Suite 1525, Houston, Texas 77046.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
         Case 20-32679 Document 316 Filed in TXSB on 09/23/20 Page 2 of 2




notice of the Motion and opportunity for a hearing on the Motion were appropriate and no other

notice need be provided; and this Court having reviewed the Motion; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1. WELLMAX’s chapter 11 case individually captioned 20-32016 (DRJ) in the United

States Bankruptcy Court for the Southern District of Texas shall be dismissed pursuant to sections

105(a), 305(a) and 1112(b) of the Bankruptcy Code.

        2. WELLMAX shall pay all fees due and payable pursuant to 28 U.S.C. § 1930(a)(6)(A)

and (B) in connection with its chapter 11 case. This Court shall retain jurisdiction to enforce

payment of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

        3. Notwithstanding section 349 of the Bankruptcy Code, this Order and all prior orders of

this Court shall survive dismissal of WELLMAX’s chapter 11 case.

        4. The Reorganized Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

        5. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
     Signed:
 Dated:       September
        ___________, 202023, 2020.

                                                      ____________________________________
                                                      UNITED  STATES BANKRUPTCY JUDGE
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
25903121v.4 156926/00001
